ALLOWABILITY NOTICE
Information Disclosure Statement
The information disclosure statement (IDS) filed 09/17/2021 has been considered, initialed and is attached hereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Cash on 12/15/2021 (see attached interview summary).

The application has been amended as follows: 
Claims 24-27 are canceled.

Claims 1-3, 17, 20, 21, 23 and 28 are amended as follows, see the following replacement claims.

As such, claims 1-3, 6, 12, 14, 17, 20, 21, 23 and 28 are allowable.

Replacement claims:

Claim 1. (Currently Amended) A system comprising 
a porous membrane support structure having a lateral dimension in direction of a lateral flow and a second dimension perpendicular to the lateral dimension, 

secondary support portions spaced and staggered in the lateral dimension each comprising second binding compounds covalently bound to the porous membrane support structure, the second binding compounds configured to bind either the targets or the first binding compound-target complexes, each second binding compound of the second binding compounds specific to a different target or different first binding compound-target complex of the respective targets, the second binding compounds being different from and non-competitive with the first binding compounds for said target, 
control regions spaced and staggered in the lateral dimension separate from and not overlapping with the secondary support portions and in a one-to-one correspondence with the secondary support portions such that every secondary support portion is adjacent to a corresponding control region, the control regions comprising third binding compounds configured to bind a respective first binding compound of the first binding compounds when unbound to the respective target, each control region configured to provide a control for the different targets at the secondary support portions, wherein lateral placement of each control region has a same lateral placement as its corresponding secondary support, 
a pH litmus indicator and a pH control strip that is separate from and not overlapping the pH litmus indicator, wherein the pH litmus indicator and the pH control strip are both located on the porous membrane support structure in the lateral dimension downstream of the secondary support portions, wherein lateral placement of the pH control strip is such that a lateral 
a liquid medium for lateral flow on the support structure, configured to allow preservation and activity of binding compounds.

Claim 2. (Currently Amended) The system of claim 1, wherein the porous membrane support structure comprises a material selected from cellulose and nylon.

Claim 3. (Currently Amended) The system of claim 2, wherein the porous membrane support structure is portable and is configured for being hand held.

Claim 17. (Currently Amended) The system of claim 1, wherein the secondary support portions are periodically spaced with respect to each other.

Claim 20. (Currently Amended) The system of claim 1, wherein the first binding compounds are covalently bound to the visual colloidal markers through functional groups on the first binding compounds that interact with corresponding functional groups on the colloidal markers.

Claim 21. (Currently Amended) The system of claim 1, wherein the second binding compounds are each configured to specifically bind complex of a target of the respective targets and a first binding compound of the first binding compounds for said target.



Claim 28. (Currently Amended) The system of claim 1, wherein the porous membrane support structure is a textile strip.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous objections to the specification are withdrawn in response to Applicant’s amendments (09/17/2021).
The previous objection to claim 21 is withdrawn in response to amendments to the claims.
The previous rejection of claim 25 under 35 U.S.C. 112(b) is withdrawn in response to amendments to the claims.
The previous rejections of claims under 35 U.S.C. 103 are withdrawn in response to the amendments to the claims as indicated above. 
As amended above, the allowable claims are free of the prior art because the prior art fails to teach a system as recited at claim 1, further comprising both a pH litmus indicator and a pH control strip that is separate from and not overlapping the pH litmus indicator, wherein the pH litmus indicator and the pH control strip are both located on the porous membrane support structure in the lateral dimension downstream of the secondary support portions, wherein lateral placement of the pH control strip is such that a lateral downstream end of the pH control strip has the same lateral position as the lateral downstream end of the pH litmus indicator, and 

Closest/Relevant prior art:
In addition to the references cited previously (Final Action, 05/25/2021, Conclusion), see also the following prior art/ relevant art.
US PG Pub No. 2012/0071342 A1 (Lochhead et al., IDS entered 09/17/2021). The system of Lochhead is structurally similar to the system as presently claim (see for example Figures 20 and 21, and para [0124]), however, Lochhead et al. fails to specifically teach their system further comprising a pH litmus indicator and a pH control strip that is separate from and not overlapping the pH litmus indicator, wherein the pH litmus indicator and the pH control strip are both located on the porous membrane support structure in the lateral dimension downstream of the secondary support portions, wherein lateral placement of the pH control strip is such that a lateral downstream end of the pH control strip has the same lateral position as the lateral downstream end of the pH litmus indicator, as presently claimed.
U.S. Patent No. 5,415,994 (Imrich et al., previously cited 05/25/2021). As cited previously, Imrich et al. also pertains to a lateral flow test strip device, teaching that the device may comprise an absorbent zone located downstream from the capture zone, which can be an absorbent material such as filter paper, glass fiber filter, and the like (i.e., a strip). A pH indicating reagent such as bromocresol green (i.e., pH litmus indicator) may be incorporated in the absorbent zone so as to serve as an "end of assay" indicator that changes in response to contact with the sample This reads on the instantly recited pH litmus indicator OR pH strip, in that the absorbent zone is made of a thin strip of material (see also Fig. 6). Additionally, the pH indicating reagent can serve as an internal assay control. For example, this may signify whether the sample has been appropriately neutralized or alternatively if the assay is compromised. See .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641